Case 1:21-cv-20589-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                               CASE NO:
  CLEORE BEAUVARLET,
  individually,

         Plaintiff,

  v.

  TARGET CORPORATION,
  a foreign corporation,

        Defendant.
  ________________________________________/

                      TARGET CORPORATION’S NOTICE OF REMOVAL

         Defendant, TARGET CORPORATION (“Target”), by and through its undersigned

  counsel, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and Rule 81(c) of the Federal Rules

  of Civil Procedure, hereby removes to this Honorable Court the action, Case No. 2020-027911-

  CA-01, filed in the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, with full

  reservation of rights, exceptions, and defenses, and in support thereof states:

                                         I.      BACKGROUND

         1.      On or about December 30, 2020, Plaintiff commenced the instant action by filing a

  Complaint (“Complaint”) in the Eleventh Judicial Circuit Court in and for Miami-Dade County,

  Florida. See Complaint, attached as Exhibit “A.”

         2.      Plaintiff’s Complaint was served on Target via its Registered Agent on or about

  January 14, 2021. See Return of Service and Summons, attached as Exhibit “B.”

         3.      Within the Complaint, Plaintiff alleges negligence against Target because of

  injuries Plaintiff allegedly suffered on August 10, 2018, after an alleged slip and fall at a Target


                                                    1


                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20589-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 2 of 11




  store located at 8350 S. Dixie Highway in Miami, Florida (“subject location”). See Exhibit “A”

  at ¶¶ 2-29.

         4.      Specifically, Plaintiff alleges that while a customer at the subject location on

  August 10, 2018, she slipped and fell on a “slippery substance” due to Target’s negligent failure

  to maintain its premises in a reasonably safe condition, correct a dangerous condition, and warn

  Plaintiff as to the existence of a dangerous condition. Id. at ¶¶ 26-29.

         5.      The Complaint generally alleges this is an action for damages in excess of

  $30,000.00 and therefore, meets the minimum state circuit court jurisdictional requirement. Id. at

  ¶ 1.

         6.      Further, the Complaint alleges that as a result of Plaintiff’s fall, she “suffered

  injuries and damages.” Id. at ¶¶ 26-28.

         7.      Plaintiff readily concedes within the Complaint that she “resides in Miami-Dade

  County, Florida,” Id. at ¶ 3. Plaintiff’s allegation that she resides in Florida is confirmed by her

  medical records for the medical treatment she allegedly received as a result of the August 10, 2018

  incident. Copies of said documents showing Plaintiff’s Florida citizenship are attached as

  Composite Exhibit “C.”

         8.      Target is a foreign corporation organized and existing under the laws of the State

  of Minnesota. Target maintains its principal place of business in Minneapolis, Minnesota. See

  2020 Annual Report and Florida Department of State, Division of Corporations Entity Detail

  attached as Composite Exhibit “D.”

         9.      On or about May 26, 2020, prior to filing the instant lawsuit, Plaintiff, through her

  attorney, submitted a “Time Limit Demand for Settlement Purposes Only” (“Demand Letter”) that

  sought One Hundred and Twenty-Five Thousand dollars ($125,000.00) for the reasonable


                                                    2


                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20589-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 3 of 11




  settlement of Plaintiff’s claims for bodily injury, impairment, damages, and losses. See Plaintiff’s

  Demand Letter with information relating to injuries claimed, present and future medical bills and

  expenses, attached as composite Exhibit “E.”

         10.     The Demand Letter asserts that Plaintiff sustained severe and permanent injuries

  that resulted from the alleged slip and fall. See Ex. “E.” Specifically, according to the Demand

  Letter and the medical records, bills, and expenses provided in connection with same, Plaintiff was

  pregnant at the time of the alleged incident and suffered from vaginal bleeding, and injuries to her

  neck, lower back, and left knee. Id. It also asserts that Plaintiff incurred approximately $20,745.00

  in past medical expenses and is expected to incur an additional $779,750.00 - $902,300.00 in

  expenses associated with future medical care and treatment as a result of injuries sustained as a

  result of the alleged slip and fall. Id.; see also Dr. Thomas F. Roush’s April 23, 2020 Medical

  Record outlining future care costs, attached as Exhibit “F.”

         11.      In addition to Plaintiff’s current and future medical expenses, the Demand Letter

  expressly states that Plaintiff is seeking compensation for paste and future pain and suffering. Id.

         12.     This matter is therefore removable based on diversity of citizenship of the parties,

  and because the amount in controversy exceeds $75,000.00, exclusive of interest, attorney’s fees

  and costs.

         13.     As part of this Notice of Removal, Target has attached a copy of the verified

  returned service of process, pleadings, and other papers filed in the Eleventh Judicial Circuit Court

  in and for Miami-Dade County, Florida, together with the docket sheet from the Clerk of the Court.

  See State Court Filings, attached as Exhibit “F.”

         14.     As part of this Notice of Removal, Target has attached a copy of the verified

  returned service of process, pleadings, and other papers filed in the Eleventh Judicial Circuit Court


                                                   3


                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20589-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 4 of 11




  in and for Miami-Dade County, Florida, together with the docket sheet from the Clerk of the Court.

  See State Court Filings, attached as Exhibit “G.”

         15.     Target reserves the right to raise all defenses and objections in this action after the

  action is removed in this Court.

                                       II.     REMOVAL IS TIMELY

         16.     In accordance with 28 U.S.C. § 1446(b)(1), Target files this Notice of Removal

  within the requisite thirty (30) days from the date that it received a copy of Plaintiff’s Complaint.

  Plaintiff’s Complaint is the initial pleading setting forth the claim for relief upon which Plaintiff’s

  action is based. The thirty (30) day period commenced on January 14, 2021, which is when

  Plaintiff served her Summons and Complaint upon Target. See Ex. “B.”

         17.     Venue exists in the United States District Court for the Southern District of Florida,

  Miami Division, because the Eleventh Judicial Circuit Court in and for Miami-Dade County is

  located in Miami, Florida, which is located within the United States District Court for the Southern

  District of Florida, Miami Division.

                 III.      THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

         18.     Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original jurisdiction

  of all civil actions where the matter in controversy exceeds the sum or value of $75,000.00,

  exclusive of interest and costs, and is between – citizens of different States.” This action satisfies

  the complete diversity of citizenship requirement of 28 USC § 1332(a)(1) because Plaintiff is a

  citizen of Miami, Florida and Target is a citizen of Minneapolis, Minnesota.

         A.      Citizenship of Defendant, Target Corporation:

         19.     Target is a foreign for profit corporation organized under the laws of Minnesota

  with its principal place of business in Minneapolis, Minnesota. See Composite Ex. “D.” Target is


                                                      4


                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20589-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 5 of 11




  therefore a citizen of the State of Minnesota for purposes of diversity jurisdiction, which is the

  state of its incorporation and principal place of business. At no time material to this lawsuit has

  Target been a citizen of Florida.

         B.      Citizenship of Plaintiff, Cleore Beauvarlet:

         20.     At all times material to this action, Plaintiff “reside[d] in Miami-Dade County,

  Florida.” See Ex. “A” at ¶ 3 Although Plaintiff’s Complaint does not expressly use the word

  “citizenship” “[i]t is well established that a party’s residence is prima facie evidence of a party’s

  domicile,” and “[f]or purposes of diversity jurisdiction, a party’s domicile is equivalent to his

  citizenship.” Katz v. J.C. Penney Corp., 2009 WL 1532129, *3 (S.D. Fla. June 1, 2009) (Cohn, J)

  (internal citations omitted).

         21.     Here, Plaintiff unequivocally alleges she is a resident of Miami-Dade County,

  Florida. See Ex. “A” at ¶ 3. As such, Plaintiff’s Miami-Dade County, Florida residence is prima

  facie evidence of her domicile, which is equivalent to citizenship for purposes of establishing

  diversity. See Katz, 2009 WL 1532129 at *3.

         22.     In addition to the allegations of residency in her Complaint, Plaintiff’s medical

  records and bills that identify Plaintiff’s address as being in Miami, Florida, further establishes

  Plaintiff’s Miami-Dade County domicile which evidences her citizenship in Florida. See Ex. “C.”

                                  IV.     AMOUNT IN CONTROVERSY

         23.     The amount in controversy in this lawsuit clearly exceeds $75,000.00.

         24.     Although Plaintiff’s Complaint does not specify an amount in controversy other

  than the state court circuit court jurisdictional minimum in excess of $30,000.00, it is clear from

  Plaintiff’s Demand Letter and Dr. Thomas F. Roush’s April 23, 2020 medical record that

  Plaintiff’s claimed damages exceed the jurisdictional minimum for this Court of $75,000.00. See


                                                   5


                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20589-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 6 of 11




  Katz, 2009 U.S. Dist. LEXIS 51705, 2009 WL 1532129, *5 (S.D. Fla. June 1, 2009) (concluding

  the defendant met its jurisdictional burden of establishing the amount in controversy based on

  information received from the plaintiffs in the pre-suit demand package); Black v. State Farm Mut.

  Auto. Ins. Co., 2010 WL 4340281 (S.D. Fla. Oct. 22, 2010) (finding amount in controversy

  exceeded $75,000 based on medical cost estimations in pre-suit demand package); Castellanos v.

  Target Corp., 10-62456-CIV, 2011 WL 384292, at *3 (S.D. Fla. Feb. 3, 2011) (holding that

  plaintiff’s pre-suit demand letter established by a preponderance of the evidence that the amount

  in controversy exceeded the $75,000 jurisdictional amount). See Ex. E & Ex. F.

         25.     In Plaintiff’s Demand Letter, she outlines her past and future medical treatment and

  expenses as it relates to the subject-incident and injuries she claims to have sustained for same.

  First, Plaintiff claims to have incurred medical expenses as a result of being transported and cared

  for in the hospital on the date of the subject-incident. Second, Plaintiff claims she has incurred

  medical expenses for post-incident medical treatment, which involved MRIs and conservative

  physical therapy. Lastly, according to the Demand Letter and Dr. Thomas F. Roush’s April 23,

  2020 letter supporting same, Plaintiff maintains that she will require continued medical over her

  fifty-seven year life expectancy including trigger point injections, cervical and lumbar rhizotomies,

  physical therapy, and various diagnostic testing. Given the nature and extent of Dr. Thomas F.

  Roush’s future medical care plan for Plaintiff and her estimated life expectancy of an additional

  fifty-seven years, Plaintiff’s future medical treatment, which appears reasonable given her claimed

  injuries, is estimated to cost anywhere from $779,750.00 to $902,300.00. See Ex. E & Ex. F.

         26.     Where, as here, a plaintiff makes “an unspecified demand for damages in state

  court, a removing defendant must prove by a preponderance of the evidence that the amount in

  controversy more likely than not exceeds the … jurisdictional requirement.” Tapscott v. MS Dealer


                                                   6


                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20589-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 7 of 11




  Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996), abrogated on other grounds by Cohen v.

  Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000).

         27.      “In the Eleventh Circuit, a district court may consider the complaint and any later

  received paper from the plaintiff as well as the notice of removal and accompanying documents

  when deciding upon a motion to remand.” Katz, 2009 WL 1532129, at *4 (S.D. Fla. June 1, 2009)

  (citing Lowery v. Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)); see, e.g.,

  Monserrate v. Target Corp., No. 13-23703-CIV, 2014 WL 11881021, at *2 (S.D. Fla. Apr. 7,

  2014) (noting that “pre-suit materials can support removal....”).

         28.     “Additionally, a district court may consider evidence outside of the removal

  petition if the facts therein existed at the time of removal.” Id. (citing Williams v. Best Buy Co.,

  269 F.3d 1316, 1320 (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216 F.3d 945,

  949 (11th Cir. 2000)). “Therefore, pre-suit settlement offers and demands may be considered in

  evaluating whether a case has been properly removed.” Id.

         29.     Notably, according to Plaintiff’s May 26, 2020 Demand Letter and the medical

  records, bills, and expenses provided to Target in connection with same, Plaintiff expressly claims

  that the injuries to her neck, lower back, and left knee have caused her to incur $20,475.00 in

  medical expenses. See Ex. “E.” Moreover, Dr. Thomas F. Roush’s April 23, 2020 Medical Record

  clearly estimates future care costs will amount to an additional $779,750.00 to $902,300.00. See

  Ex. “F.” In addition to Plaintiff’s past and future medical expenses, the Demand Letter expressly

  states that Plaintiff is seeking additional compensation for pain and suffering. See Ex. “E.”

         30.     Therefore, the demand letter and the Plaintiff’s medical records and bills

  conclusively establishes that the amount in controversy in this case exceeds the $75,000.00

  jurisdictional minimum. Similar to the instant case, in Katz, the Court specifically noted it was


                                                   7


                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20589-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 8 of 11




  persuaded that the pre-suit demand package reflected an honest assessment of damages by plaintiff

  because it was based on medical records provided by plaintiff that referenced anticipated future

  required medical care. Katz v. J.C. Penney Corp., 2009 WL 1532129 at *4.

         31.     It is settled in this District that a detailed pre-suit demand that provides specific

  information to support the plaintiff’s claim for damages is entitled to more weight than a demand

  based on puffing and posturing. Moses v. Home Depot U.S.A., Inc., No. 13-60546-CIV, 2013 U.S.

  Dist. LEXIS 191441, at *5-*6 (S.D. Fla. June 19, 2013); Roberts v. Victoria’s Secret Stores, LLC,

  NO. 18-61534, 2018 U.S. Dist. LEXIS 135404, at *6-*7 (S.D. Fla. Aug. 9, 2018); Galano v. Target

  Corp., No. 1:17-cv-20439, 2017 U.S. Dist. LEXIS 188075 (S.D. Fla. Nov. 13, 2017).

         32.     Supporting information and documentation serves as evidence that a demand letter

  is an honest assessment of damages. Wilson v. Target Corp., No. 10-80451-CIV, 2010 U.S. Dist.

  LEXIS 96399, at *4 (S.D. Fla. Sept. 14, 2010) (finding that a detailed pre-suit demand letter that

  enumerated the extent of the alleged injuries, the plaintiff’s treating physicians, and the medical

  care received from each of those physicians could be considered reliable evidence that damages

  would exceed $75,000.00).

         33.     In Moses, the plaintiff alleged injuries after a box fell on him while at a Home Depot

  Store. Moses, 2013 U.S. Dist. LEXIS at *1. Prior to filing his complaint, the plaintiff sent the

  plaintiff a demand letter seeking $255,000.00 for “past and future medical and hospital expenses,

  loss of earning capacity, future loss of earning capacity, his pain and suffering, permanent injuries

  and all other damages duly recoverable.” Id at *2. The pre-suit demand also described the severity

  of the alleged injuries, the effects that the injuries have had on plaintiff, the treatment obtained,

  the names of treating physicians, and the future treatment required. Id. The plaintiff also enclosed

  medical reports “and a table showing the medical expenses already incurred in the amount of


                                                   8


                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20589-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 9 of 11




  $14,270.90.” Id. The court denied the plaintiff’s motion to remand finding “the damages claim

  found in the pre-suit demand letters, combined with the severity of [the] Plaintiff’s injuries, his

  doctors’ opinions that [the] Plaintiff will require surgery” show that the amount in controversy

  exceeds the jurisdictional minimum. Id. at *9-*10.

            34.   In this case, after careful consideration of Plaintiff’s claimed injuries and past and

  future medical treatment, it appears Plaintiff’s May 26, 2020 settlement demand for $125,000.00,

  is a reasonable valuation for the alleged bodily injuries, impairments, damages, and losses Plaintiff

  suffered as a result of the August 10, 2018 incident. See Ex. “E” & Ex. “F.”

            35.   Plaintiff’s Demand Letter, which describes the severity of her alleged injuries, the

  effects the alleged injuries have on her life, treatment obtained, the names of treating physicians,

  and the future treatment required, appears to be an honest and reasonable assessment of her

  claimed present and future damages as it was based on her physicians’ recommendations and

  estimated costs for future care. See Ex. “E.”

            36.   In addition to a general reference of medical expenses and damages incurred as

  forth within the Demand Letter and Complaint, Plaintiff clearly states that she intends to seek non-

  economic damages to compensate her for past and future pain and suffering because of the August

  10, 2018 incident. See Ex. “E.”

            37.   The evidence provided above clearly demonstrates Plaintiff’s claimed damages in

  the instant case far exceed $75,000.00. Accordingly, Target has shown by a preponderance of the

  evidence that the amount in controversy exceeds the jurisdictional minimum, rendering removal

  proper.




                                                    9


                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20589-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 10 of 11




                                       V.      CONCLUSION

          Because the parties are citizens of different states, and because the amount in controversy

  exceeds Seventy-Five Thousand ($75,000.00) dollars exclusive of interest, fees, and costs, this

  action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446. Upon filing of this Notice of

  Removal, Target will promptly give written notice to Plaintiff and to the Clerk of the Circuit Court

  for the Eleventh Judicial Circuit in and for Miami-Dade County, Florida.

          WHEREFORE, Defendant, TARGET CORPORATION, respectfully requests the Notice

  of Removal be accepted as good and sufficient as required by law, and that the aforesaid action,

  Case No. 2020-027536-CA-01, be removed to the United States District Court for the Southern

  District of Florida, Miami Division, and that this Court assume full and complete jurisdiction

  thereof and issue all necessary orders and grant all general equitable relief to which Target is

  entitled.

          Dated: February 11, 2021

                                                Respectfully Submitted,

                                                /s/ Schuyler A. Smith
                                                Schuyler A. Smith, Esq.
                                                Florida Bar No. 70710
                                                ssmith@hamiltonmillerlaw.com
                                                Alexa C. Bontkowski, Esq.
                                                Florida Bar No. 124612
                                                abontkowski@hamiltonmillerlaw.com
                                                HAMILTON, MILLER & BIRTHISEL, LLP
                                                150 Southeast Second Avenue, Suite 1200
                                                Miami, Florida 33131
                                                Telephone: (305) 379-3686
                                                Facsimile: (305) 379-3690
                                                Attorneys Target Corporation




                                                  10


                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20589-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 11 of 11




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 11, 202119, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being served
  this day on all counsel of record or pro se parties identified on the following Service List in the manner
  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
  other authorized manner for those counsel or parties who are not authorized to receive electronically
  notices of Electronic Filing.
                                                  Respectfully Submitted,

                                                  /s/ Schuyler A. Smith
                                                  Schuyler A. Smith, Esq.


                                             SERVICE LIST

   Counsel for Plaintiff
   Karel Remudo, Esq.
   REMUDO LAW FIRM
   782 NW LeJeune Road, Suite 530
   Miami, FL, 33126
   Telephone: (305) 423-6203
   Facsimile: (305) 459-1819
   courtdocuments@remudolaw.com




                                                     11


                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
